                                    LAW OFFICES
                            JOHN S. WALLENSTEIN
                                     Application granted on consent. The time for the disclosure
                                     and filing of the final Presentence Report is extended to
                           1100 FRANKLIN      AVENUE
                                     and including June 11, 2021. The other dates for
                       GARDEN CITY, NEW      YORK
                                     submission set by 11530
                                                          the Court (see Feb. 25, 2021 Min. Entry)
                     (516) 742-5600 FAX    (516)
                                     and the         742-5040
                                              sentencing   date remain unchanged.
                    EMAIL: JSWallensteinEsq@outlook.com
                                            The Clerk of the Court is respectfully directed to terminate
                                     May    the 2021
                                           17,  motion sequence pending at Doc. 22.

                                            SO ORDERED.

BY ECF
                                            _______________________
                                             _________________
Hon. Philip M. Halpern                      Philip M. Halpern
                                            United States District Judge
United States District Judge, SDNY
300 Quarropas Street                        Dated: White Plains, New York
White Plains, New York 10601                       May 18, 2021

      Re:   United States v. Jaquon Dancy
            Docket # 20 CR 225 (PMH)

Dear Judge Halpern;

      I write to request that the time for the disclosure and filing of the final
PreSentence Report be extended until June 11, so that we may have sufficient time
to review and comment on the draft report. I apologize to the Court, but the
original email from Probation containing the draft was somehow misplaced in my
inbox, and I did not realize it had been disclosed until I received an email this
morning from the assigned Probation Officer. I have mailed the report to my client,
and expect to be able to discuss it with him sometime next week, allowing time for
the mail to reach him and a visit to be scheduled.
      Probation Officer Jaleesa Harris has no objection to this request, nor does
AUSA Shiva Logarajah
      Thank you for your courtesy and consideration.
                                                       Respectfully yours,
                                                       JOHN S.                 Digitally signed by JOHN S.
                                                                               WALLENSTEIN, ESQ.
                                                       WALLENSTEIN, ESQ.       Date: 2021.05.17 12:08:42 -04'00'
                                                       JOHN S. WALLENSTEIN
JSW/hs
cc:   USPO Jaleesa Harris
      AUSA Shiva Logarajah
